Exhibit 10.1 STANDBY EQUITY DISTRIBUTION AGREEMENT THIS AGREEMENT dated as of March 26, 2010 (this “Agreement”) between YA GLOBAL MASTER SPV LTD., a Cayman Islands company (the “Investor”), and SUPERTEL HOSPITALITY, INC., a corporation organized and existing under the laws of the State of Virginia (the “Company”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Investor, from time to time as provided herein, and the Investor shall purchase from the Company up to the amount of the Company’s common stock, par value $0.01 per share (the “Common Stock”) which the Company may sell under its registration statement on Form S-3 (File No. 333-147310) but not to exceed $10,000,000 except as otherwise provided herein; and WHEREAS, the offer and sale of the shares of Common Stock issuable hereunder has been registered on the Company’s registration statement on Form S-3 (File No. 333-147310) under the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (the “Securities Act”). NOW, THEREFORE, the parties hereto agree as follows: Article I. Certain
